Citation Nr: 0419481	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  94-14 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of burns of 
the right hand and wrist, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1993 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, which increased the 10 
percent rating under Diagnostic Code 7802 for residuals of 
burns of the right hand and wrist to 30 percent under 
Diagnostic Code 8515.

When this case was previously before the Board in October 
2002, it was remanded for additional development.  The 
veteran served on active duty from January 1951 to November 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which increased the 10 percent rating 
under Diagnostic Code 7802 for residuals of burns of the 
right hand to 30 percent under Diagnostic Code 8515.

When this case was previously before the Board in October 
2002, it was remanded for additional development.  In the 
introduction of the October 2002 remand, the Board directed 
the RO to address the issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 for an incisional hernia resulting 
from VA hospitalization in July and August 1997.  To date 
there is no indication in the record that the RO has 
addressed this matter.  Therefore, it is again referred to 
the RO for appropriate action..


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issue decided 
herein have been accomplished.

2.  The veteran is right handed.

3.  The residuals of burns of the veteran's right hand and 
wrist are manifested by neuropathy of the right median nerve 
that more nearly approximates severe than moderate; the 
residual scarring involves a small area and is superficial, 
well healed, stable, nonadherent, nontender, not productive 
of functional impairment and not subject to repeated 
ulceration.  

CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no more, 
for residuals of burns of the right hand and wrist have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7804, 7805 (2002), revised by 67 Fed. 
Reg. 49,590-49,596 (2002) (codified at 38 C.F.R. Part 4, 
Diagnostic Codes 7802, 7804, 7805 (2003)); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.124a, Diagnostic Code 8515 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the July 2003 supplemental 
statement of the case, a letter dated in December 2003 and 
other documents sent to the veteran, the RO has informed the 
veteran of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although VA did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 5103(a) 
(West 2002), requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
§ 401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id. 
at 13.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the RO provided a VCAA letter to the appellant 
in December 2003.  Thereafter, it issued another supplemental 
statement of the case in May 2004.  There is no indication in 
the record or reason to believe that the RO's determination 
would have been different had the claim not been initially 
adjudicated before compliance with the VCAA notice 
requirements.  The Board specifically notes that neither the 
appellant nor his representative has requested that the case 
be remanded for further development or consideration by the 
RO.  This claim has already been pending for more than 10 
years.  In the Board's opinion, a remand for further RO 
consideration of the appellant's claim would only serve to 
further delay resolution of the claim with no benefit flowing 
to the appellant.  Therefore, the Board will address the 
merits of the claim.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

According to a June 1993 VA outpatient treatment record, the 
veteran was seen for complaints of pain in his right hand 
that had awakened him from sleep.  He also complained of 
dropping things and an inability to close his hand.  Upon 
examination the veteran's right hand had decreased 
sensitivity to pin prick.  Coordination was intact.  

A July 1993 VA report of electroneurography notes that the 
veteran's right median nerve displayed borderline distal 
motor latency and normal motor conduction in the forearm 
segment, both with normal sensory response.  The right ulnar 
nerve showed normal distal motor latency with normal motor 
conduction in the forearm segment with a borderline motor 
response.  There was normal distal sensory latency determined 
to D5, with a normal sensory response.  The right radial 
nerve displayed a prolonged distal sensory latency determined 
to D1, with a normal sensory response.  Other VA progress 
notes from 1995 to 1997 report the veteran's complaints of 
pain and swelling in his right hand.

A December 1996 VA examination report notes that the veteran 
had a four by two centimeter postinflammatory hyperpigmented 
patch at the first interspace of the dorsum of the right hand 
and a five by four centimeter hypopigmented patch on the 
dorsum of the right hand.  

A December 1996 VA neurological examination report notes 
decreased hand grip strength and digit strength in the right 
hand.  The veteran was noted to have had difficulty buttoning 
a shirt and zipping a jacket.  The report also notes that the 
veteran had decreased sensation over the right hand in 
comparison to the left hand.  The right hand was swollen in 
comparison to the left hand.  

The veteran underwent another VA examination in January 1998.  
According to the report of that examination, the veteran 
stated that the pain in his right hand had worsened over the 
past five years.  He said that he had difficulty using his 
right hand and was unable to make a fist.  The examination 
revealed some swelling, normal joint range of motion of the 
proximal interphalangeal (PIP) joint of the thumb.  The range 
of motion of the distal interphalangeal (DIP) joint of the 
thumb was full and normal; however apposition was decreased 
in that the veteran was unable to appose his thumb with the 
fifth finger.  Grip was noted to be poor, with a distance of 
.5 inch from the mid palmar crease to the fingers.  Sensation 
was altered for touch and pin prick and power was slightly 
decreased.  An EMG was conducted and was normal.  In 
addition, the X-ray study of the right hand was normal.  The 
diagnosis was status post explosion and second-degree burn to 
the right hand with nerve damage and decreased range of 
motion, altered sensation and power, and residuals.  

According to an April 2000 VA dermatology examination report, 
the veteran had erythema of the knuckles of the right hand 
and dorsum of the right wrist.  The area was numb to touch 
and there was some limitation of motion of the fingers, which 
the examiner stated interfered with the veteran's daily 
activities.

An April 2000 VA neurology examination report notes that the 
veteran's right wrist was mildly tender and there was 
limitation of motion of the fingers in all directions.  The 
veteran displayed decreased grip strength and finger 
abduction and adduction were each noted to be 4/5.  No muscle 
atrophy was noted.  The skin was slightly erythematous on the 
right hand.  There was also dysesthesia to light touch on the 
right hand, mostly in the distribution of the right median 
nerve and the right ulnar nerve distribution.  Tinel's sign 
was negative.  The diagnosis was mild peripheral neuropathy 
most likely secondary to old burns on the right hand and 
post-traumatic neuralgia.

According to a November 2002 VA examination report, the 
veteran complained of having no strength in his hands and 
that he can only write or drive with difficulty.  He was 
noted to be right-handed.  On physical examination, there was 
a postinflammatory, hyperpigmented, superficial scar of the 
dorsum of the right wrist, not painful to the touch, and not 
interfering with the range of motion of the hand.  There were 
a few (.2 x .2 cm) barely noticeable postinflammatory, 
depigmented scars on the dorsum of the right hand and 
fingers, which were not painful to touch and did not 
interfere with the range of motion of the hand.  There was no 
evidence of soft tissue damage on the skin.  There was also 
no evidence of adherence, inflammation, ulceration or 
induration noted at the exam.  Photographs were taken and 
have been associated with the claims file.  The neurology 
portion of the exam revealed slightly decreased motor 
strength (4/5) and finger abduction and adduction (also 4/5).  
The opponens pollicis strength on the right was 3/5 and there 
was slight atrophy noted on the right thenar eminence.  
Finger flexion was normal.  There was a slight degree of 
dysesthesia noted to light touch on the right hand.  Pinprick 
sensation was decreased on the right hand mostly in the 
distribution of the median nerve and also in the right ulnar 
nerve distribution.  The diagnoses included localized post-
traumatic peripheral neuropathy secondary to burns on the 
right hand with persistence in symptomatology of numbness and 
weakness in the right hand and right sensory motor neuropathy 
in distribution of the right median nerve.  The examiner 
opined that the veteran's neurological disability of the 
"right hand will affect his daily living activities and 
difficulty [in performing] the routine daily activities."

The veteran also underwent VA examinations in April 2004.  
The report of the neurological examination notes the 
veteran's complaints that he wakes up two to three times per 
night with severe pain and numbness in the right hand.  He 
has to apply ice water and warm application alternately.  He 
takes ibuprofen, which is not helping the pain.  On 
examination, the veteran's right hand displayed decreased 
grip strength (4/5).  There were erythema, redness and color 
changes noted on the right hand.  The right hand was 
extremely sensitive to touch.  He also had hyperesthesia and 
hyperalgesia on the palmar surface of the right hand and also 
to some extent on the dorsum of the right hand.  The 
interossei muscle strength was 4/5 and opponens pollicis was 
4/5.  There was positive Tinel sign noted on the right wrist 
of the right median nerve.  The diagnoses were post-traumatic 
neuralgia and post-traumatic peripheral neuropathy, sensory 
type mostly in the right medial nerve distribution.  There 
was also some component of causalgia on the right hand.  The 
examiner opined that the veteran's symptoms are moderately 
severe in nature and they have an impact on his daily 
activities and routine.  

The report of an April 2004 scar examination notes a 
hyperpigmented and slightly reddish scar on the right wrist, 
which was about four inches in length and one and one half 
inches in width.  There were two hyperpigmented papules 
present.  They were not raised above the scar.  The examiner 
described the scar as superficial, nontender and without 
tissue loss.  It also did not interfere with the range of 
motion of the hand.  Multiple scattered scars were present on 
the fingers.  All five fingers looked slightly swollen.  
These scars were also superficial, not elevated or depressed 
and without tissue loss.  They were not painful.  The veteran 
had a decreased range of motion in the right hand in that he 
could not make a full fist.  Full flexion was not possible.  
There was no evidence of adherence, inflammation, ulceration 
or induration of the scars.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

The residuals of burns of the veteran's right hand and wrist 
are currently evaluated on the basis of impairment of the 
median nerve.  Incomplete paralysis of the median nerve of 
the major upper extremity warrants a 10 percent evaluation if 
it is mild, a 30 percent evaluation if it is moderate or a 50 
percent evaluation if it is severe.  A 70 percent evaluation 
is warranted if the paralysis is complete.  With complete 
paralysis of this nerve, the hand is inclined to the ulnar 
side, the index and middle fingers are more extended than 
normally, there is considerable atrophy of the muscles of the 
thenar eminence, the thumb is in the plane of the hand (ape 
hand); pronation is incomplete and defective, there are 
absence of flexion of index finger and feeble flexion of 
middle finger, there is an inability to make a fist, the 
index and middle fingers remain extended, there are an 
inability to flex the distal phalanx of thumb and defective 
opposition and abduction of the thumb at right angles to the 
palm; flexion of wrist is weakened; and there is pain with 
trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 
8515.

Although the April 2000 neurology examiner described the 
veteran's neuropathy as mild, the neurological impairment was 
assessed as moderately severe when the veteran was examined 
in April 2004.  The positive findings in April 2004 included 
decreased grip strength of 4/5, extreme sensitivity to touch, 
hyperesthesia and hyperalgesia on the palmar surface of the 
right hand and to some extent on the dorsum of the right 
hand.  The medical evidence also documents some limitation of 
motion of the veteran's fingers.  Therefore, in the Board's 
opinion, the neurological impairment more nearly approximates 
severe incomplete paralysis of the median nerve than moderate 
incomplete paralysis of the nerve.  Accordingly, an increased 
evaluation of 50 percent is in order.  It is clear from the 
medical evidence that the impairment from the disability does 
not nearly approximate complete paralysis of the median 
nerve, so an evaluation in excess of 50 percent is not in 
order under Diagnostic Code 8515.

The Board has also considered whether a higher or separate 
evaluation is warranted for the residual scars.  The medical 
evidence shows that the scars are superficial, well healed, 
stable, nonadherent, nontender and not subject to repeated 
ulceration.  They are productive of no functional impairment 
and involve a very small area.  Therefore, under the current 
or former criteria for evaluating scars, the scars are 
considered noncompensably disabling.  See 38 C.F.R. § 4.118 
(2002-2004).


ORDER

Entitlement to an increased evaluation of 50 percent for 
residuals of burns of the right hand and wrist is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



